



Exhibit 10(b)9
FIRST AMENDMENT TO
CAPITAL FUNDS AGREEMENT
Between
ENTERGY CORPORATION
and
SYSTEM ENERGY RESOURCES, INC.


THIS First AMENDMENT, dated as of the 1st day of June, 1989, between Entergy
Corporation (Entergy) and System Energy Resources, Inc. (System Energy), to the
Capital Funds Agreement, dated as of June 21, 1974, between Middle South
Utilities, Inc. and Middle South Energy, Inc. (Capital Funds Agreement),
WITNESSETH THAT:
WHEREAS, a special group of officials have conducted an evaluation and review of
Unit No. 2 of the Project; and
WHEREAS, Entergy and System Energy deem it desirable to terminate their
respective obligations with respect to Unit No. 2 of the Project; and
WHEREAS, effective May 19, 1989, Entergy’s name was changed from Middle South
Utilities, Inc. to Entergy Corporation; and
WHEREAS, effective December 20, 1986, System Energy’s name was changed from
Middle South Energy, Inc. to System Energy Resources, Inc.; and
WHEREAS, Entergy and System Energy have entered into (1) a Sixteenth
Supplementary Capital Funds Agreement and Assignment, dated as of May 1, 1986,
with United States Trust Company of New York and Malcolm J. Hood, as Trustees,
(ii) a Fourteenth and Fifteenth Supplementary Capital Funds Agreement and
Assignment, dated as of June 15, 1985 and May 1, 1986, respectively, with
Deposit Guaranty National Bank, United States Trust Company of New York and
Malcolm J. Hood, as Trustees, (iii) a Seventeenth, Eighteenth, Nineteenth,
Twentieth and Twenty-first Supplementary Capital Funds Agreement and Assignment,
dated as of September 1, 1986, September 1, 1986, September 1, 1986,
November 15, 1987 and December 1, 1987, respectively, with United States Trust
Company of New York and Gerard F. Ganey, as Trustees, and (iv) a Twenty-second
Supplementary Capital Funds Agreement and Assignment, dated as of December 1,
1988, with Chemical Bank as Agent, pursuant to which the following terms of this
First Amendment have been consented to; and
WHEREAS, it is now appropriate and necessary to revise the Capital Funds
Agreement accordingly.
NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree with each other as follows:
1.    For purposes of this First Amendment to the Capital Funds Agreement, any
term used herein which has a defined meaning in the Capital Funds Agreement
shall, except as provided herein, have the same meaning herein.
2.    In the event that any portion of the Project is Abandoned prior to its
Completion, the Capital Funds Agreement shall be amended so that all references
in such Agreement to the “Project” shall be deemed to exclude all portions of
the Project that are Abandoned.





--------------------------------------------------------------------------------





“Abandoned” shall mean the good faith decision by System Energy to abandon any
material portion of the Project as evidenced by a resolution of the Board of
Directors of System Energy followed by a cessation of all operations (other than
preservative maintenance) of such material portion for a period of ninety (90)
days certified to in a certificate signed by the President or a Vice-President
and the Treasurer or an Assistant Treasurer of System Energy (Officers’
Certificate).
“Completion”, when applied to Unit No. 2, shall mean the first date on which all
of the following have occurred: the necessary permits and operating licenses
have been issued; the critical tests for the major components have been
completed; Unit No. 2 has been placed in the control of System Energy by the
principal contractor; Unit No. 2 has been synchronized into the power grid of
the Parties for its function in the business of generating electric energy for
the production of income; Unit No. 2 is available for commercial operation; and
an Officers’ Certificate to such effect shall have been delivered to all
necessary parties.
3.    All other provisions of the Capital Funds Agreement, including without
limitation Section 1.3(a) of the Capital Funds Agreement, shall be deemed to
continue in full force and effect notwithstanding such amendment.
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Capital Funds Agreement to be duly executed by their respective officers
thereunto duly authorized as of the day and year first above written.
ENTERGY CORPORATION


By:
/s/ H. Stuart Ball

H. Stuart Ball
Treasurer


SYSTEM ENERGY RESOURCES, INC.


By:
/s/ William Cavanaugh, III

William Cavanaugh, III
President





